06/17/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0021



                              No. DA 21-0021


STATE OF MONTANA,

             Plaintiff/Appellee,

v.

CHRIS ARTHUR CHRISTENSEN,

             Defendant/Appellant.


                     ORDER DISMISSING APPEAL


      Upon motion of Appellant, without objection, and good cause

appearing,

      IT IS ORDERED that this appeal is DISMISSED with prejudice.

      The Clerk is directed to provide a copy of this Order to all counsel of

record.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         PAGE  1 2021
                                                                          June 17